Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 1611154.4, filed on Jun 27, 2016.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on December 21, 2018 and June 29, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1 – 4, 8 – 11, 13, 14, 18 – 20, 25 – 28, 33, 36 and 37 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Herzl et al (US 2014/0278186 A1) (herein after Herzl).

	Regarding Claim 1, Herzl teaches, a method (Fig. 1, ¶ 0017) of controlling a sensor system (Fig. 1, sensor system 100), the method comprising: obtaining, from each of a plurality of sensors (Fig. 2, ¶ 0036: a "golden" sensor or a reference sensor), first sensor data (¶ 0037; reference sensor measurement) indicative of a level of an environmental contaminant (¶ 0013: monitoring the local air quality) at each of the plurality of sensors (¶ 0037; reference sensor measurement); determining first calibration data (¶ 0036; Examiner interpretation: reference sensor raw data with known and verified performance characteristics) based on the first sensor data (¶ 0037); obtaining, over a wide area communications network (Fig. 1, data network 110) from a selected sensor (Fig. 2, sensor under test in sensor modules 140), a plurality of items (¶ 0024: measure contaminants) of second sensor data (Fig. 2, ¶ 0020: air quality parameter) each indicative of the level of the environmental contaminant sensed by ¶ 0020); determining a calibration for the selected sensor based on the second sensor data and the first calibration data (¶ 0037; Examiner interpretation: the correction factors are used to calibrate the sensor test sensor measurement data); and providing an indication of the level of the contaminant at the selected sensor, wherein the indication is corrected using the calibration. (Fig. 1, ¶ 0016; Examiner interpretation: the air quality raw sensor data is calibrated to produce calibrated sensor data.)

	Regarding Claim 2, Herzl teaches the limitations of claim 1, which this claim depends on.
	Herzl further teaches, the method of claim 1 comprising determining whether a first condition (¶ 0052; Examiner interpretation: a trend of measurements taken under the same environment over a time period is the first condition) is met by the plurality of items of second sensor data, and in the event that the first condition is met (¶ 0052; Examiner interpretation: a trend is met when a trend analysis is performed) determining the calibration based on a combination (¶ 0029: date range, a calibration timestamp, time range) of: (i) the first calibration data, and (ii) second calibration data (Fig. 2, ¶ 0027; ¶0036; Examiner interpretation: updated calibration data values identified by specific sensor ID and the board ID.) based on the plurality of items (Fig. 2, ¶ 0027; Examiner interpretation: sensor module 140 measurement are the items) of second sensor data. (Fig. 2, ¶ 0027: sensor module 140 data.)

	Regarding Claim 3, Herzl teaches the limitations of claim 2, which this claim depends on.
	Herzl further teaches, the method of claim 2 wherein the combination comprises a weighting (¶ 0029: the date range and calibration timestamp) of the second calibration data. (¶ 0029; Examiner interpretation: the date range and calibration timestamp at a day range or time range that are recorded and valid are the weighting.)

	Regarding Claim 4, Herzl teaches the limitations of claim 3, which this claim depends on.
	Herzl further teaches, the method of claim 3 wherein the weighting is based on a count (¶ 0044: high frequency) of the plurality of items of the second sensor data. (¶ 0044; Examiner interpretation: the high frequency is multiple measurements being made periodically of the plurality raw sensor data.)

	Regarding Claim 8, Herzl teaches the limitations of claim 3, which this claim depends on.
	Herzl further teaches, the method of claim 3 wherein the weighting is based on a monotonicity ¶ 0051: concentration of a given gas) of the second calibration data. (¶ 0050; Examiner interpretation: the sensor output is inherently proportional (monotonic) to the concentration of a given gas.)

	Regarding Claim 9, Herzl teaches the limitations of claim 3, which this claim depends on.
	Herzl further teaches, the method of claim 3 comprising obtaining further items of second sensor data (¶ 0043: multiple test sensor measurements for the sensor under test) and, based on the further items, updating at least one of: (i) the second calibration data (¶ 0043; Examiner interpretation: the multiple test sensor measurements are used to calibrate the test sensors); and (ii) the weighting. (¶ 0029; Examiner interpretation: the multiple test measurements improve calibration of the test sensor data due to better datapoints.)

	Regarding Claim 10, Herzl teaches the limitations of claim 2, which this claim depends on.
	Herzl further teaches, the method of claim 2 wherein the calibration is the first calibration data unless the first condition is met. (¶ 0039; Examiner interpretation: when the trend analysis (the condition) is not performed (not met), the reference sensor data is used to calibrate the test sensor.)

	Regarding Claim 11, Herzl teaches the limitations of claim 2, which this claim depends on.
	Herzl further teaches, the method of claim 2 wherein the first condition is based on a count of the items of second sensor data (¶ 0043: multiple test sensor measurement) and comprises a minimum count per value of a control variable. (¶ 0049: ; Examiner interpretation: the temperature and/or humidity is the control variable. The temperature and/or humidity value is collected alongside the test sensor measurements. The collected temperature and/or humidity value is the minimum count.)
 
	Regarding Claim 13, Herzl teaches the limitations of claim 1, which this claim depends on.
	Herzl further teaches, the method of claim 1 wherein the calibration of the selected sensor relates a control variable (¶ 0049: temperature and/or humidity) to a signal (¶ 0049; Examiner interpretation: air quality parameters with temperature dependency and/or humidity dependency), provided by the selected sensor, indicative of the level of the environmental parameter. (¶ 0049; Examiner interpretation: sensor system performs calibration of the sensors in a base unit using sensor data associated with temperature and/or humidity collected in the same base unit.)

	Regarding Claim 14, Herzl teaches the limitations of claim 13, which this claim depends on.
	Herzl further teaches, the method of claim 13 wherein the items of second sensor data each comprise a control variable data value (¶ 0049: temperature and/or humidity) and a level data value (¶ 0049: sensor measurements) indicative of the level of the environmental contaminant corresponding to said control variable data value (¶ 0049; Examiner interpretation: the sensor measurement associated with the temperature and/or humidity collected simultaneously.), and comprising fitting a selected data model (¶ 0030: gain correction value, an offset correction value, a slope correction value, and  a non-linear scaling value) to the second sensor data to determine the second calibration data. (¶ 0030; Examiner interpretation: the gain correction, offset correction, slope correction, and non-linear scaling value is fitted to the test sensor data to obtain the calibrated test sensor data.)

	Regarding Claim 18, Herzl teaches, a method (Fig. 1, ¶ 0017) comprising: obtaining, from each of a plurality of sensing devices (Fig. 2, ¶ 0036: a "golden" sensor or a reference sensor) distributed about a geographic area (Fig. 1, ¶ 0013: indoor location or an outdoor location), first sensor data (¶ 0037; reference sensor measurement) indicative of a level of an environmental contaminant (¶ 0037); determining calibration data (¶ 0036; Examiner interpretation: reference sensor raw data with known and verified performance characteristics) based on the first sensor data (¶ 0037; reference sensor measurement); obtaining, from a selected sensing device (Fig. 2, sensor under test in sensor modules 140), data indicative of the level of the environmental contaminant at a geographic location of the selected sensing device (¶ 0024: carbon monoxide (CO) sensor, an ozone (O3) sensor, a sulphur dioxide (SO2) sensor, or a carbon dioxide (CO2) sensor); determining, based on the calibration data and the data from the selected sensor (¶ 0037; Examiner interpretation: the correction factors are used to calibrate the sensor under test), the level of the environmental contaminant at the geographic location of the selected sensing device. (Fig. 1, ¶ 0016; Examiner interpretation: the air quality raw sensor data is calibrated to produce calibrated sensor data.)

	Regarding Claim 19, Herzl teaches the limitations of claim 18, which this claim depends on.
	Herzl further teaches, the method of claim 18 wherein the calibration data comprises a combination of: (i) first calibration data (¶ 0036; Examiner interpretation: reference sensor raw data with known and verified performance characteristics) based on the first sensor data (¶ 0037), and (ii) second calibration data (Fig. 2, ¶ 0027; ¶0036; Examiner interpretation: updated calibration data values identified by specific sensor ID and the board ID.) based on second sensor data (Fig. 2, ¶ 0027: sensor module 140 data.) obtained from the selected sensing device. (Fig. 2, ¶ 0027; Examiner interpretation: sensor module 140 measurement)

	Regarding Claim 20, Herzl teaches the limitations of claim 19, which this claim depends on.
	Herzl further teaches, the method of claim 19 comprising determining a weighting (¶ 0029: the date range and calibration timestamp) of the second calibration data in said combination based on a total number of items (¶ 0044: high frequency) of the second sensor data. (¶ 0044; Examiner interpretation: the high frequency is multiple measurements being made periodically of the plurality raw sensor data.)

	Regarding Claim 25, Herzl teaches, a method (Fig. 1, ¶ 0017) of operating a mobile telecommunications handset (Fig. 1, base unit 120), the method comprising: communicating with a sensor (Fig. 1: one or more sensor modules (S#)) at the handset to obtain a unique identifier of the sensor (Fig. 1: sensor identifier (sensor ID)), wherein the sensor is configured to sense a level of an environmental contaminant (¶ 0013: monitoring the local air quality); transmitting the unique identifier over a wide area communications network (Fig. 1, data network 110) from the handset to a remote device (Fig. 1: Central server 102); receiving, over the wide area communications network, a calibration for the sensor based on first calibration data (¶ 0036; Examiner interpretation: reference sensor raw data with known and verified performance characteristics) determined based on first sensor data (¶ 0037; reference sensor measurement) obtained from each of a plurality of sensors  (Fig. 2, ¶ 0036: a "golden" sensor or a reference sensor) configured to sense the level of the environmental contaminant wherein the first calibration data is selected at the remote device based on the unique identifier (¶ 0027: a set of calibration data for a sensor is identified by a sensor identifier (sensor ID)); obtaining, from the sensor at the handset, a plurality of items (Fig. 2, ¶ 0027; Examiner interpretation: sensor module 140 measurement are the items) of second sensor data  (Fig. 2, ¶ 0027: sensor module 140 data); and indicating a level of the environmental contaminant at the handset based on the calibration and the second sensor data. (Fig. 1, ¶ 0016; Examiner interpretation: the air quality raw sensor data is calibrated to produce calibrated sensor data.)

	Regarding Claim 26, Herzl teaches the limitations of claim 25, which this claim depends on.
	Herzl further teaches, the method of claim 25 comprising transmitting the plurality of items of second sensor data to the remote device (¶ 0037; Examiner interpretation: test sensor measurement data is transmitted to Central server 102), and updating the calibration based on the plurality of items of second sensor data. (¶ 0037; Examiner interpretation: the correction factors are used to calibrate test sensor measurement data.);

	Regarding Claim 27, Herzl teaches the limitations of claim 26, which this claim depends on.
	Herzl further teaches, the method of claim 26 wherein the updating comprises obtaining updated calibration data from the remote device based on the first calibration data and the second sensor data. (¶ 0037; Examiner interpretation: the correction factors are used to calibrate the sensor test sensor measurement data which are provided to the test sensor.)

	Regarding Claim 28, Herzl teaches, a method (Fig. 1, ¶ 0017) of sensing an environmental parameter (¶ 0013: monitoring the local air quality) comprising: selecting first calibration data (¶ 0036; Examiner interpretation: reference sensor raw data with known and verified performance characteristics) for a sensor system (Fig. 1, sensor system 100), wherein the sensor system is configured to provide sensor data (¶ 0037; test sensor measurement) indicating a sensed level of the environmental parameter (¶ 0024: measure contaminants); providing the first calibration data to the sensor system for use in indicating the environmental parameter (Fig. 1, ¶ 0016; Examiner interpretation: the air quality raw sensor data is calibrated to produce calibrated sensor data.); obtaining, from the sensor system, a plurality of items (Fig. 2, ¶ 0027; Examiner interpretation: sensor module 140 measurement are the items) of the sensor data; determining whether a first condition (¶ 0052; Examiner interpretation: a trend of measurements taken under the same environment over a time period is the first condition) is met by the plurality of items of the sensor data (¶ 0052; Examiner interpretation: a trend is met when a trend analysis is performed); and, in the event that the first condition is met (¶ 0052; Examiner interpretation: a trend is met when a trend analysis is performed), sending updated calibration data to the sensor system for use in indicating the environmental parameter (¶ 0037; Examiner interpretation: the correction factors are used to calibrate the sensor under test), wherein the updated calibration data is based on the first calibration data and the plurality of items of the sensor data. (Fig. 1, ¶ 0016; Examiner interpretation: the air quality raw sensor data is calibrated to produce calibrated sensor data.)

	Regarding Claim 33, Herzl teaches, the limitations of claim 28, which this claim depends on.33. (Currently Amended) 	Herzl further teaches, the method of claim 28 further comprising determining the updated calibration data based on a weighted (¶ 0029: the date range and calibration timestamp) combination of: (i) the first calibration data, and (ii) second calibration data (Fig. 2, ¶ 0027; ¶0036; Examiner interpretation: updated calibration data values identified by specific sensor ID and the board ID.) based on the plurality of items of the sensor data, and wherein the weighting is based on at least one of: (a) a gradient (¶ 0030: a slope correction value); and (b) a value (¶ 0049; Examiner interpretation: air quality parameters with temperature dependency and/or humidity dependency); of the second calibration data in a selected range of a control variable. (¶ 0049; Examiner interpretation: the temperature and/or humidity is the control variable; sensor system performs calibration of the sensors in a base unit using sensor data associated with temperature and/or humidity collected in the same base unit.)

	Regarding Claim 36, Herzl teaches the limitations of claim 28, which this claim depends on.
 	Herzl further teaches, the method of claim 28 wherein selecting the first calibration data further comprises obtaining, from each of a plurality of sensors (Fig. 2, ¶ 0036: a "golden" sensor or a reference sensor), first sensor data (¶ 0037; reference sensor measurement) indicative of a level of the environmental parameter (¶ 0013: the local air quality) at each of the plurality of sensors; and selecting calibration data which relates said first sensor data to a control variable. (¶ 0049; Examiner interpretation: the temperature and/or humidity is the control variable; sensor system selects calibration of the sensors in a base unit using sensor data related with temperature and/or humidity collected in the same base unit.)

	Regarding Claim 37, Herzl teaches the limitations of claim 28, which this claim depends on.
	Herzl further teaches, the method of claim 28 comprising receiving identifier data (Fig. 1: sensor identifier (sensor ID)) from the sensor system; and selecting the first calibration data based on the identifier data. (¶ 0027: a set of calibration data for a sensor is identified by a sensor identifier (sensor ID)) 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Herzl et al (US 2014/0278186 A1) (herein after Herzl) as applied to claims 1 – 4, 8 – 11, 13, 14, 18 – 20, 25 – 28, 33, 36 and 37 above, and further in view of COX et al (US 2014/0200840 A1) (herein after Cox).

	Regarding Claim 5, Herzl teaches the limitations of claim 4, which this claim depends on.
	Herzl fails to teach, the method of claim 4 wherein the count comprises a count of the items which fulfil a first quality criterion.
	In analogous art, Cox teaches, the method of claim 4 wherein the count comprises a count of the items (Fig. 3, ¶ 0093: un-calibrated value from the sensor) which fulfil a first quality criterion. (Fig. 3, ¶ 0093: within a predetermined range.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herzl by the addition of the counting of sensor data that is within a range taught by Cox to the counting of sensor data taught by Herzl to achieve the predictable result of counting sensor data and alerting a user if the data is outside a range criterion. [Cox: ¶ 0085.]

	Regarding Claim 6, Herzl in view of Cox teaches the limitations of claim 5, which this claim depends on. 
	Herzl in view of Cox fail to teach, the method of claim 5 wherein the first quality criterion comprises a maximum deviation from an expected level of the contaminant.
	Cox further teaches, the method of claim 5 wherein the first quality criterion comprises a maximum deviation (Fig. 3, ¶ 0093: ± 1pH) from an expected level of the contaminant. (Fig. 3, ¶ 0093: solution pH.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Herzl in view of Cox by the addition of a maximum deviation range of sensor data counts taught by Cox to the counting of sensor data taught by Herzl to achieve the predictable result of counting sensor data and alerting a user if the data is outside a range criterion. [Cox: ¶ 0085.]

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wijeyesekera et al (US 6,776,035 B2) teaches, determining first calibration data (claim 1) .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868